255 F.2d 903
Nugent LA POMA, Appellant,v.UNITED STATES of America, Appellee.
No. 14117.
United States Court of Appeals District of Columbia Circuit.
Argued February 20, 1958.
Decided April 15, 1958.
Petition for Rehearing In Banc Denied May 27, 1958.

Mr. John K. Pickens, Washington, D. C., with whom Messrs. Jerry N. Griffin, Donald S. Dawson and M. Joseph Stoutenburgh, Washington, D. C., were on the brief, for appellant.
Mr. William Hitz, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., were on the brief, for appellee.
Before REED, Associate Justice of the Supreme Court, retired,* and PRETTYMAN and BAZELON, Circuit Judges.
PER CURIAM.


1
This appeal, like Brewster v. United States, No. 14,145, 102 U.S.App.D.C. ___, 255 F.2d 899, is from a conviction for contempt of Congress, 2 U.S.C.A. § 192, and involves the question of the jurisdiction of the Senate Permanent Subcommittee on Investigations of the Committee on Government Operations. On the authority of Brewster the judgment of conviction herein is reversed and the case is remanded to the District Court with directions to dismiss the indictment.


2
So ordered.


3
REED, Associate Justice, retired, dissents for the reasons stated in No. 14,145 — Brewster v. United States of America.



Notes:


*
 Sitting by designation pursuant to the provisions of 28 U.S.C. § 294(a)